Citation Nr: 0837203	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-20 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her granddaughter




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active service from January 1943 to January 
1946.  The veteran died in February 2005; the present 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 RO rating decision.  

The appellant testified before the undersigned Veterans Law 
Judge in a hearing at the RO in September 2008.  During that 
hearing, the appellant submitted private medical records with 
a waiver of initial RO jurisdiction; the Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2007).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran was service connected during his lifetime for 
prostatitis with transurethral resection, rated as 20 percent 
disabling, and for blepharitis; he was not service-connected 
for prostate cancer.  

3.  The veteran died in February 2005 of metastatic cancer, 
shown by competent medical evidence to have probably 
originated as prostate cancer.  

4.  The competent and uncontroverted medical opinion of 
record states to a high degree of medical certainty that the 
veteran's adenocarcinoma of the prostate was unrelated to the 
service-connected prostatitis with benign prostatic 
hypertrophy.  

5.  The service-connected prostate disability is not shown to 
have contributed materially in producing or accelerating the 
veteran's demise.  



CONCLUSION OF LAW

The service-connected prostatitis with benign prostatic 
hypertrophy is not shown to have had caused or contribute 
substantially or materially in producing the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.03, 3.307, 
3.309(e), 3.312 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In July 2005, the RO sent the appellant a letter advising her 
that in order to establish entitlement to death benefits the 
evidence must show that the veteran had died on active duty 
or had died from a service-connected injury or disease.  The 
appellant had an opportunity to respond prior to issuance of 
the rating decision in September 2005.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's July 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5 103(a) and 38 C.F.R. § 3.159(b)).  

The letter notified the appellant that VA is responsible for 
getting relevant records from any Federal agency (to include 
military records, VA treatment records, treatment records 
from non-VA facilities at which VA had authorized treatment, 
and records from the Social Security Administration).  

The letters also notified the appellant that VA would make 
reasonable efforts to obtain records from any non-Federal 
entity, if provided the requisite authorization to do so, and 
asked the appellant to identify and provide the necessary 
releases for any medical providers from whom she wished VA to 
obtain additional evidence for consideration.  

The letter specifically asked the appellant, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence or 
information in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, the letter 
meeting the VCAA's notice requirements were provided to the 
appellant before the rating action on appeal.  However, the 
Board finds that, in this appeal, any arguable delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the appellant because it did not affect the essential 
fairness of the adjudication, in that the claim was fully 
developed and adjudicated after notice was provided. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev 'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

As indicated, the appellant has been notified of what is 
needed to substantiate her claims and afforded ample 
opportunity to present information and/or evidence in support 
of the claim.  

As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the appeal, and the record does 
not disclose any additional notice that should be provided 
before the appeal is adjudicated.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2005).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this case, the only element remaining under contention is 
the third element (connection between the veteran's service 
and the cause of death); the other four elements are either 
not under dispute or are not relevant to cause-of-death 
claims.  

The record shows that the appellant is aware of the criteria 
for establishing connection between military service and 
cause of death and has presented documents and testimony 
regarding that issue; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO obtained the veteran's 
service medical records, VA medical records, and private 
medical records as identified by the appellant.  She has not 
identified, and the file does not indicate, that there are 
any other medical providers having records that should be 
obtained before the claim is adjudicated.  

The appellant has been afforded a hearing before the Board in 
which she and a witness presented oral testimony and 
additional documentary evidence in support of her claim.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above that needs to be obtained.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding with the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for disability (or death) that is proximately due to 
or the result of a service-connected disability.  See 38 
C.F.R. § 3.3 10(a).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).  

To be considered a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death. 38 C.F.R. § 3.3 12(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
Id.  

Considering the evidence of record in light of the above-
noted legal authority, the Board finds for the following 
reasons that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  

The veteran died on February [redacted], 2005.  At the time of his 
death the veteran had service-connected disabilities as 
follows: prostatitis with transurethral resection, rated as 
20 percent disabling, and blepharitis, rated as 
noncompensable.  The veteran's combined evaluation for 
compensation was 20 percent.  

The death certificate shows the immediate cause of death as 
metastatic adenocarcinoma of an unknown primary site; the 
death certificate lists no secondary or contributing causes 
of death.  

However, the appellant has submitted treatment notes from 
Green Bay Oncology dated in January 2005 and from St. Vincent 
Hospital dated in February 2005, and letters from Dr. GKB, 
the veteran's attending oncologist, dated in February 2005 
and November 2005.  Taken together, this evidence shows that 
the fatal metastatic cancer originated as prostate cancer.  

The appellant now contends that the veteran's service-
connected prostatitis caused or materially contributed to 
cause the prostate cancer that led to his death.  

In support of her claim, the appellant presented testimony 
from her granddaughter, an Emergency Medical Technician (EMT) 
specialist.  The granddaughter stated that prostatitis was 
shown to be linked to prostate cancer.  The granddaughter 
stated that this linkage could be demonstrated via internet 
research.  

The appellant submitted internet research originating from 
Union Hospital and dated in July 2005 that she asserts 
supports her theory.   The Board notes that a medical article 
or treatise can provide important support when combined with 
an opinion of a medical professional if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least a plausible causality based upon 
subjective facts rather than unsubstantiated lay opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999) (emphasis 
added).  

A careful reading of the internet article from Union Hospital 
shows that there are four main types of prostate problems: 
prostatitis (for which the veteran was service connected); 
prostate enlargement or benign prostatic hypertrophy (BPH) 
(for which the veteran was service connected); prostatic 
intraepithelial neoplasia (PIN); and, cancer.  The article 
asserts that persons having a high-grade PIN have an 
increased risk of developing prostate cancer; however, the 
article does not associate prostatitis or BPH with either PIN 
or cancer.  

A review of the file shows that in July 2002 the veteran was 
identified as having developed invasive prostatic 
adenocarcinoma.  The cancerous tissue was removed via 
transurethral resection; the appellant and her granddaughter 
assert that this was the cancer that recurred and proved 
fatal to the veteran.  

The file includes a VA examination performed in March 2003 
when the examiner stated an opinion to a high degree of 
medical certainty that the adenocarcinoma of the prostate 
that was removed in the summer of 2001 was unrelated to the 
veteran's service-connected prostatitis with BPH.  

This opinion was based on examination of the veteran, review 
of the veteran's medical record, and research of medical 
literature which disclosed no relationship between 
prostatitis or BPH and adenocarcinoma of the prostate.  The 
examiner stated that in making this opinion he had consulted 
with an assistant professor of genitourinary medicine at a 
major medical college.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

To the extent that the opinion of the veteran's granddaughter 
conflicts with that of the VA examiner, the Board finds that 
the reasoned opinion of the VA examiner, a physician who 
consulted with at least one other physician specializing in 
urology, must be afforded greater probative value than that 
of an EMT technician or that of the appellant, a medical 
layperson.  

The Board notes in this regard that a medical professional 
such as an EMT is not competent to opine as to matters 
outside his or her scope of expertise.  LeShore v. Brown, 8 
Vet. App. 406 (1995) citing Layno v. Brown, 6 Vet. App. 465, 
469 (1995).  

Similarly, a layperson such as the appellant is not 
considered capable of opining, however sincerely, in regard 
to causation of a disability.  Routen v. Brown, 10 Vet. App. 
183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 
(Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Bostain v. West, 11 Vet. App. 
124, 127 (1998); Grivois v. Brown, 6 Vet. App. 135 (1994).  

As noted, the internet article submitted by the appellant 
does not, on careful reading, show any relationship between 
prostatitis and/or BPH on one hand and PIN and/or cancer on 
the other.  

In short, the Board finds that the medical evidence does not 
show that the service-connected prostatitis caused or 
materially contributed in producing or accelerating the 
veteran's death due to overwhelming metastatic complications 
of what appeared to be prostate cancer as the primary site.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the evidence preponderates against the claim 
and the benefit-of-the-doubt rule does not apply.  Gilbert, 
id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


